Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on November 30, 2021.  Application No. 16/619,704 is a 371 of PCT/JP2018/020964, filed May 31, 2018, and claims foreign priority to Japanese Application No. PCTJP2017021041, filed June 7, 2017.  In a preliminary amendment filed December 5, 2019, Applicant cancelled claims 1-29 and added new claims 39-45.  Claims 30-45 are pending.  
Species Election

Applicant's election with traverse of the species of epigallocatechin (EGCG) in the reply filed on June 14, 2021, is acknowledged.  The traversal is on the ground that all the species of catechins are recited in the specification.  Applicant’s arguments are not persuasive.  Catechins are forms of flavonoids.  Certain flavonoids such as nobiletin, naringin, chrysin, and fisetin, have already been shown to improve ammonia resistance and up-regulate urea cycle enzymes.  See Chen et al., Scientific Reports (2020) 10:6065; https://doi.org/10.1038/s41598-020-63139-9.  It is unclear from both the claims and as well as the specification as to whether catechins as broadly claimed include these other flavonoids.  
However, in the interest of advancing prosecution, the term catechins as used in the presently claimed invention is limited to green tea catechins.  The species election is hereby withdrawn.
Claims 30-45 are examined below. 
Rejections Withdrawn
The rejection of claims 31-33 under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for preventing hyperammonemia, chronic fatigue syndrome, and hepatic encephalopathy, is withdrawn in view of Applicant’s November 30, 2021, Amendment & Remarks.  
Rejections Maintained
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 30 and 31 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., 286(39) J. Bio. Chem. 34164-34174 (2011), is maintained for reasons made of record.  Applicant argues that Li only teaches promoting ammonia metabolism (ameliorating hyperammonemia) with catechins by controlling hyperinsulinism.  Applicant’s argument has been fully considered and is not persuasive. 
Claims 30 and 31 are drawn to promoting ammonia metabolism and ameliorating hyperammonemia via administering catechins, generally.  The claims are not limited by a mechanism of action.  Applicant’s reference to the mechanism of action(s) discussed in the prior art attempts to add limitations into the claims that are not claimed.  Promoting ammonia metabolism and ameliorating hyperammonemia are the results of administering catechins.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claim 32 under 35 U.S.C. 103 as being unpatentable over Kromas et al., 7(7) World J. Hepatology, 1007-1011 (2015), in view of Li et al., 286(39) J. Bio. Chem. 34164-34174 (2011), is maintained for reasons made of record.  Applicant argues that Li does not disclose using catechins to treat hyperammonemia, and therefore ameliorating heptatic encephalopathy by treating hyperammonemia as taught by Kromas would not have been obvious to the ordinary artisan.  Applicant’s argument has been fully considered and is not persuasive. 
As stated above, Li discloses a method for ameliorating hyperammonemia as generally claimed.  Accordingly, it would have been prima facie obvious for the ordinary artisan to use catechins as taught by Li, which are known to treat hyperammonemia, in a method for 

With respect to claim 33, as well as the remainder of claims 33-45, rejected under 35 U.S.C. 103 as being unpatentable over Ota et al., U.S. Patent No. 8,962,678, in view of Ochiai et al., U.S. Patent No. 8,609,735, the rejections are maintained.  
First, with respect to claim 33, Applicant argues that Ota does not disclose or suggest using catechins to treat chronic fatigue syndrome.  Applicant cites the specific conditions outlined in the prior art abstract and asserts that these conditions do not meet the limitation of ”chronic fatigue syndrome” of the present invention.  Applicant’s argument is fully considered and is not persuasive. 
Applicant argues that Ota fails to disclose the use of catechins to treat chronic fatigue syndrome as claimed by the present invention.  Again, Applicant imports specific limitations into the claim that are not claimed.  Applicant presumes that the definition of chronic fatigue syndrome used by the present has a specific definition that deviates from the prior art.  The specification of the present invention does not define chronic fatigue syndrome as Applicant argues.   The specification merely states that fatigue is associated with hyperammonemia.   See Specification, p. 27-28.  Fatigue being defined as slurred speech, tremors, weakness, increased or decreased muscle tone, ataxia, etc.  Id.
Therefore, Ota’s disclosure that catechins function as: 

    PNG
    media_image1.png
    170
    736
    media_image1.png
    Greyscale
meets this definition of chronic fatigue syndrome as generally used in the present invention.  Accordingly, with respect to claim 33, the claim would be obvious over Ota, if not anticipated by Ota.
Furthermore, regarding claim 34, Ota discloses a method for ameliorating chronic fatigue syndrome, enhancing endurance, and anti-fatigue in a subject, comprising administering an effective amount of catechins and an amino acid as effective ingredients.  Ota et al., ‘678 patent, Abstract.  Ota teaches that catechins can inhibit dysfunctions accompanying senescence such as decrease in physical endurance, fatigue, decrease in energy metabolism, and dysfunction of mitochondria (mitochondrial function improvement).  Id., Col. 4, lns. 59-67.  (Ota also discloses the ranges of catechins to amino acid of claims 38-45 of the present invention.  See Id., claims 1.)  Accordingly, claim 34, is obvious over Ota, if not anticipated by Ota.
	Lastly with respect to the remainder of the claims, claims 35-45, Applicant’s argument rest on its conclusion that Li, Ota, and Ochiai (used to support the teachings of Ota, that amino acids improve symptoms caused by increased blood ammonia levels) fail to teach the claims as broadly construed.  Notably, Applicant has not argued that the specific ratios of catechins and amino acids provide for unexpected results over the art; alternatively, that the ratios demonstrate superiority over the prior art when used in the claimed ratios.  

It would have been obvious to use catechins in combination with the amino acids (arginine and citrulline) for ameliorating conditions associated with increased blood ammonia levels, chronic fatigue and enhancing endurance with a reasonable expectation of success.  The elements maintain the same effectiveness together as they would alone.  Therefore, the results would have been predictable to the ordinary artisan.  It would have been obvious to the ordinary artisan to ameliorate chronic fatigue syndrome, enhance endurance, and anti-fatigue comprising the combination of catechins, arginine and citrulline when catechins and these amino acids perform the same functions as they do separately and being no more than the predictable use of prior art elements according to their established functions.  

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Primary Examiner, Art Unit 1625